Exhibit 10.1

EATON VANCE CORP.

ANNUAL CASH PERFORMANCE INCENTIVE PLAN

 

Effective as of October 28, 2020

1.                  PURPOSE.

The purpose of the Plan is to attract, retain and motivate employees by
providing performance awards to designated employees of the Company or its
Subsidiaries. This Plan document memorializes the terms of the annual
performance incentive program sponsored by the Company eligible employees
beginning with the Company’s 2020 fiscal year. This Plan replaces, as of its
Effective Date, both the Company’s Annual Performance Incentive Plan for
Non-Covered Employees and the Company’s Executive Performance-Based Compensation
Plan, Restatement No. 3.

2.                  DEFINITIONS.

Unless the context otherwise requires, the words which follow shall have the
following meaning:

(a)“Board” – shall mean the Board of Directors of the Company.

(b)“Bonus Pool” – shall have the meaning set forth in Section 5.2 of this Plan.

(c)“Code” – shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.

(d)“Code Section 409A” – shall mean Section 409A of the Code and the regulations
and guidance promulgated thereunder.

(e)“Company” – shall mean Eaton Vance Corp. and any successor entity by merger,
consolidation or otherwise.

(f)“Compensation Committee” – shall mean the Compensation Committee of the
Board.

(g)“Effective Date” – shall mean October 28, 2020.

(h)“Management Committee” – shall mean the members of Company management to whom
the Compensation Committee, by specific act or practice, has delegated
responsibility for administering this Plan; provided that authority to
administer the Plan with respect to the Section 16 Participants may not be
delegated to the Management Committee.

(i)“Participant” – shall mean members of executive management, and senior staff
of the Company (determined in accordance with the Company’s normal policies and
practices) or such other employee of the Company or any Subsidiary selected, in
accordance with Section 4 hereof, to be eligible to receive a Performance Award
in accordance with this Plan.



(j)“Performance Award” – shall mean the amount paid or payable under Sections 6
hereof.

(k)“Performance Period” – shall mean a period of not more than one Plan Year (as
specified by the Compensation Committee).

(l)“Plan” – shall mean this Eaton Vance Corp. Annual Cash Performance Incentive
Plan.

(m)“Plan Year” – shall mean a fiscal year of the Company, which commences on
November 1 of each year and ends the next following October 31.

(n)“Section 16 Participant” – shall mean any “officer” (as that term is defined
by Rule 16a-1(f) under the Securities Exchange Act of 1934).

(o)“Subsidiary” – shall mean any entity directly or indirectly controlled by the
Company, as determined by the Compensation Committee in its discretion.

3.                  ADMINISTRATION AND INTERPRETATION OF THE PLAN.

The Plan shall be administered by the Compensation Committee which shall have
the authority and responsibility to: (i) interpret the Plan; (ii) approve and
notify designated Participants of bonus awards; (iii) review and approve the
timing and form of amounts to be paid out under the Plan and the conditions for
payment thereof; (iv) adopt, amend and rescind rules and regulations relating to
the Plan; and (v) make all other determinations and take all other actions
necessary or desirable for the Plan’s administration, including, without
limitation, correcting any defect, supplying any omission or reconciling any
inconsistency in the Plan in the manner and to the extent it shall deem
necessary to carry the Plan into effect.

All decisions of the Compensation Committee on any question concerning the
selection of Participants, amount of any Performance Award payable to any
Participant hereunder, and the interpretation and administration of the Plan
shall be final, conclusive and binding upon all parties. The Compensation
Committee may rely on information, and consider recommendations, provided by the
Board.

The Compensation Committee may delegate administration of the Plan to the
Management Committee, other than with respect to the application of the Plan to,
and the participation in the Plan of, any Section 16 Participant. All references
in the Plan to the “Compensation Committee” shall mean the Compensation
Committee or the Management Committee to the extent that the Compensation
Committee’s powers or authority under the Plan have been delegated to the
Management Committee.

 

 



To the extent authority to administer the Plan (other than with respect to
Section 16 Participants) is delegated to the Management Committee, the
Management Committee is required on an annual basis to make a presentation to
the Compensation Committee for its consideration, and, if appropriate, approval
of the following items: (i) methodology of calculating the annual Bonus Pool,
(ii) actual calculation of Bonus Pool, (iii) historical data, review of
compensation studies, and analysis as requested (e.g. largest year-over-over
year increase and decrease by individual participant, compensation studies from
independent third parties, etc.), and (iv) the approval of the Bonus Pool. With
respect to any authority delegated to the Management Committee, the Management
Committee may rely on information, and consider recommendations provided by, the
Board or the Compensation Committee.

To the extent permitted by applicable law and not inconsistent with the Articles
of Incorporation and By-Laws of the Company, the Company and its Subsidiaries,
as applicable, shall indemnify and hold harmless the Compensation Committee (and
the Management Committee, as applicable) against all expense, liability and loss
(including legal fees, judgments, fines, taxes and penalties, and amounts paid
in settlement) reasonably incurred or suffered in connection with the discharge
of their responsibilities with respect to the Plan, except to the extent such
actions are taken in bad faith or with willful misconduct. Any expense,
liability or loss arising due to actions taken in bad faith or with willful
misconduct shall not be covered under this indemnity.

4.                  ELIGIBILITY AND PARTICIPATION. For each Performance Period,
the Compensation Committee shall designate the employees of the Company or its
Subsidiaries who are to participate in the Plan.

5.                  PERFORMANCE AWARD PROGRAM.

5.1              PERFORMANCE AWARDS. Subject to the satisfaction of any
conditions on payment imposed by the Compensation Committee pursuant to the
terms of this Plan, each Participant shall be eligible to receive a Performance
Award based upon his or her performance during a Performance Period.

5.2              BONUS POOL. Each Plan Year, the Compensation Committee shall
establish a “Bonus Pool” from which Performance Awards under this Plan shall be
made. The Bonus Pool for each Plan Year will be be a percentage of “adjusted
operating income”, unless the Compensation Committee selects another method of
determining the funding for the Bonus Pool for a particular Plan Year. To the
extent that the Bonus Pool is a percentage of “adjusted operating income”, the
amount of such adjusted operating income shall be determined in accordance with
the Company’s normal procedures, with such adjustments including but not limited
to add-backs for stock based compensation due to certain vesting acceleration,
management fees and expenses of consolidated seed investments, and other similar
non-recurring items as determined by the Compensation Committee. The
Compensation Committee shall determine the Bonus Pool available for a Plan Year
prior to the end of the Plan Year to which the Bonus Pool relates. The
Compensation Committee shall establish procedures pursuant to which a percentage
of the Bonus Pool will be payable to each Participant.

5.3              PAYMENT DATE; COMMITTEE REVIEW. Performance Awards will be paid
in a single lump sum payment (net of all taxes and applicable withholdings) as
soon as reasonably practicable following the end of the Plan Year for which such
Performance Award is paid, but in no event later than the date that is 2½ months
following the close of the Plan Year for which such Performance Award is paid.



6.                  PERFORMANCE AWARDS—SPECIAL RULES.

6.1              Except as set forth in this Section 6, no Performance Award
shall be made to any Participant who is not an active employee of the Company or
one of its Subsidiaries on the last day of the Plan Year for which such
Performance Award is payable.

6.2              The Compensation Committee, in its sole and absolute
discretion, may, but is not required to make, a full, pro rata, advance (upon
hiring) or other award to a Participant for a Performance Period, in the event
that during such Performance Period (i) the Participant’s employment is
terminated due to death or disability, or (ii) the Participant’s employment is
terminated with or without Cause (as defined in Section 2.4 of the Eaton Vance
Corp. 2013 Omnibus Incentive Plan, as amended or any successor equity incentive
plan) prior to the end of a Plan Year.

6.3              Notwithstanding anything contained herein to the contrary, in
all events the Company shall be obligated to pay the full amount of the Bonus
Pool established for each Plan Year. Once established, in no event shall any
amount of the Bonus Pool revert to the Company.

7.                  NON-ASSIGNABILITY. No Performance Award under the Plan or
payment thereof nor any right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, garnishment,
execution or levy of any kind or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber and to the extent permitted by
applicable law, charge, garnish, execute upon or levy upon the same shall be
void and shall not be recognized or given effect by the Company.

8.                  NO RIGHT TO EMPLOYMENT. Nothing in the Plan or in any notice
of award pursuant to the Plan shall confer upon any person the right to continue
in the employment of the Company or one of its Subsidiaries or affiliates nor
shall the Plan or any such award affect the right of the Company or any of its
Subsidiaries or affiliates to terminate the employment of any Participant.

9.                  AMENDMENT OR TERMINATION. While the Company hopes to
continue the Plan indefinitely, it reserves the right in its Board (or a duly
authorized committee thereof) to amend, suspend or terminate the Plan or to
adopt a new plan in place of the Plan at any time; provided, that no such
amendment, suspension or termination shall, without the consent of the
Participant, alter or impair a Participant’s right to receive payment of a
Performance Award for a Performance Period otherwise payable hereunder.

10.              SEVERABILITY. In the event that any one or more of the
provisions contained in the Plan shall, for any reason, be held to be invalid,
illegal or unenforceable, in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan and the Plan
shall be construed as if such invalid, illegal or unenforceable provisions had
never been contained therein.

11.              CODE SECTION 409A. Although the Company makes no guarantee with
respect to the tax treatment of payments hereunder, the Plan is intended to
comply with, or be exempt from, Code Section 409A and to the maximum extent
permitted the Plan shall be limited, construed and interpreted in accordance
with such intent.



12.              GOVERNING LAW. The Plan and any amendments thereto shall be
construed, administered, and governed in all respects in accordance with the
laws of the Commonwealth of Massachusetts (regardless of the law that might
otherwise govern under applicable principles of conflict of laws). This Plan is
intended to establish a bonus plan that meets the “all events test” as described
in Revenue Ruling 61-127. Notwithstanding anything contained herein to the
contrary, this Plan is intended to establish a binding right in the Participants
to the total amount of the Bonus Pool established each year, in accordance with
the terms hereof. In all events, this Plan is intended and should be construed
to meet the requirements of Revenue Ruling 61-127 in establishing an annual
obligation by the Company to pay out the Bonus Pool, as described herein.